
	
		II
		109th CONGRESS
		2d Session
		S. 2789
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Burns (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit to rural primary health providers.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Physicians Relief Act of
			 2006.
		2.Nonrefundable credit
			 for rural primary health services providers 
			(a)In
			 GeneralSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Rural primary
				health services providers
						(a)Allowance of
				CreditIn the case of an individual who is a qualified primary
				health services provider for any month during the taxable year, there shall be
				allowed as a credit against the tax imposed by this chapter for such taxable
				year an amount equal to $1,000 for each month during such taxable year—
							(1)which is part of
				the eligible service period of such individual, and
							(2)for which such
				individual is a qualified primary health services provider.
							(b)Qualified
				Primary Health Services ProviderFor purposes of this section,
				the term qualified primary health services provider means, with
				respect to any month, any physician who is certified for such month by the
				Bureau to be a primary health services provider or a licensed mental health
				provider who—
							(1)is primarily
				providing primary health services, and either—
								(A)substantially all
				of such primary health services are provided in frontier areas (within the
				meaning of section 330I(r) of the Public Health Service Act), or
								(B)such primary
				health services are provided in a practice which includes rural patients from
				frontier areas (as so defined) in a percentage of the total practice which is
				at least equal to the percentage of total residents in the State in which such
				practice is located who reside in frontier areas (as so defined),
								(2)is not receiving
				during the calendar year which includes such month a scholarship under the
				National Health Service Corps Scholarship Program or the Indian health
				professions scholarship program or a loan repayment under the National Health
				Service Corps Loan Repayment Program or the Indian Health Service Loan
				Repayment Program,
							(3)is not fulfilling
				service obligations under such Programs, and
							(4)has not defaulted
				on such obligations.
							Such term
				shall not include any individual who is described in paragraph (1) with respect
				to any of the 3 most recent months ending before the date of the enactment of
				this section.(c)Eligible
				Service PeriodFor purposes of this section, the term
				eligible service period means the period of 60 consecutive
				calendar months beginning with the first month the taxpayer is a qualified
				primary health services provider.
						(d)Other
				Definitions and Special RuleFor purposes of this section—
							(1)BureauThe
				term Bureau means the Bureau of Health Care Delivery and
				Assistance, Health Resources and Services Administration of the United States
				Public Health Service.
							(2)PhysicianThe
				term physician has the meaning given to such term by section
				1861(r) of the Social Security
				Act.
							(3)Primary health
				services providerThe term primary health services
				provider means a provider of basic health services (as described in
				section 330(b)(1)(A)(i) of the Public Health
				Service Act).
							(4)Only 60 months
				taken into accountIn no event shall more than 60 months be taken
				into account under subsection (a) by any individual for all taxable
				years.
							.
			(b)Clerical
			 AmendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Rural primary health services
				providers.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
